Exhibit CONSENT OF INDEPENDENT PETROLEUM ENGINEERS We hereby consent to the use of our name in the Annual Report on Form 40-F (the "Annual Report") of Enerplus Resources Fund (the "Registrant").We hereby further consent to the inclusion in the Annual Report of the Registrant's Annual Information Form dated March 13, 2008 for the year ended December 31, 2007, which document makes reference to our firm and our report entitled "Evaluation of the P&NG Reserves in Canada of Enerplus Resources Fund (As of December 31, 2007)", dated February 15, 2008, evaluating the Registrant's oil, natural gas and natural gas liquids interests effective December 31, Calgary, Alberta, Canada March 18, 2008 SPROULE ASSOCIATES LIMITED /s/ R. Keith MacLeod R. Keith MacLeod, P. Eng. President
